Order filed November 20, 2012.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00865-CV
                                  ____________

TREY MELCHER AND YVONNE EVIE MELCHER, TRUSTEES OF THE EVIE
      MELCHER NON-EXEMPT TRUST, THE EVIE MELCHER EXEMPT
       TRUST AS PARTNER OF MELCHER INVESTMENTS GENERAL
           PARTNERSHIP AND S.K. BROTHERS, INC, Appellants

                                          V.

      HARRIS COUNTY AND THE STATE OF TEXAS, ACTING BY AND
         THROUGH THE TEXAS COMMISSION ON ENVIRONMENTAL
                         QUALITY, Appellees


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-52524


                                     ORDER

       Appellant’s brief was due November 4, 2012. No brief or motion for extension of
time has been filed.
       Unless appellants submit a brief to the clerk of this court on or before December
20, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).




                                        PER CURIAM